Citation Nr: 0929426	
Decision Date: 08/06/09    Archive Date: 08/14/09

DOCKET NO.  95-03 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
chronic bronchitis, prior to September 17, 2008.

2.  Entitlement to a rating in excess of 30 percent for 
chronic bronchitis, since September 17, 2008.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The Veteran served on active duty from July 1963 to July 
1970.

This case was previously before the Board of Veterans' 
Appeals (Board) on several occasions, the last time in 
January 2007.  Each time, it was remanded for further 
development.  Following the requested development, the VA 
Appeals Management Center in Washington, D.C. raised the 
Veteran's rating for chronic bronchitis from 10 to 30 
percent, effective September 17, 2008.  Thereafter, the case 
was returned to the Board for further appellate action.  
However, because that was not a full grant of benefits, the 
Board will consider whether a rating in excess of 10 percent 
is warranted prior to September 17, 2008, and whether a 
rating in excess of 30 percent is warranted, effective on or 
after that date. 


FINDINGS OF FACT

1.  Prior to September 17, 2008, the Veteran's service-
connected chronic bronchitis was not productive of more than 
moderate impairment, or by evidence of a FEV-1 or FEV-1/FVC 
less than 71 percent of that predicted, or a DLCO (SB) less 
than 66 percent of that predicted.

2.  Since September 17, 2008, the Veteran's chronic 
bronchitis has not been productive of more than moderately 
severe impairment.

3.  Since September 17, 2008, pulmonary function tests have 
revealed a forced expiratory volume after one second (FEV-1) 
of no worse than 77 percent of that predicted; a ratio of the 
forced expiratory volume after one second to the Forced Vital 
Capacity (FEV-1/FVC), no worse than 57 percent of that 
predicted; and a diffusion capacity of carbon monoxide in a 
single breath (DLCO (SB) no worse than 67 percent of that 
predicted.  


CONCLUSIONS OF LAW

1.  For the period prior to September 17, 2008, the criteria 
for a rating in excess of 10 percent for chronic bronchitis 
were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 
and Supp. 2008); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.97, 
Diagnostic Code 6600 (1996); 38 C.F.R. § 4.97, Diagnostic 
Code 6600 (2008).

2.  For the period effective on or after September 17, 2008, 
the criteria for a rating in excess of 30 percent for chronic 
bronchitis have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A (West 2002 and Supp. 2008); 38 C.F.R. §§ 3.159, 4.1, 
4.7, 4.97, Diagnostic Code 6600 (1996); 38 C.F.R. § 4.97, 
Diagnostic Code 6600 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Prior to consideration of the merits of the Veteran's appeal, 
the Board must determine whether VA has met its statutory 
duty to assist the Veteran in the development of the issues 
of entitlement to increased ratings for chronic bronchitis.  
38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  After 
reviewing the record, the Board finds that VA has met that 
duty.

In January 1991, VA received the Veteran's claim of 
entitlement to an increased rating for chronic bronchitis; 
and there is no issue as to providing an appropriate 
application form or completeness of the application for 
service connection or for an increased rating. 

Following the receipt of that application, VA notified the 
Veteran of the information and evidence necessary to 
substantiate and complete his claim, including the evidence 
to be provided by the Veteran, and notice of the evidence VA 
would attempt to obtain.  38 U.S.C.A. § 5103(a).  VA informed 
the Veteran that the evidence had to show that such 
disability had worsened and the manner, generally, in which 
such worsening had affected the Veteran's employment and 
daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
VA requested that the Veteran submit statements from his 
employer or former employers and from people who had 
witnessed how the manifestations of his chronic bronchitis 
had affected him.  However, he did not submit such evidence.  
VA provided notice of how bronchitis is rated in a statement 
and supplemental statement of the case 

Following the notice to the Veteran, the RO fulfilled its 
duty to assist him in obtaining identified and available 
evidence necessary to substantiate his claim.  That duty 
requires VA to make reasonable efforts to obtain relevant 
records (including private records) that the Veteran 
adequately identifies to VA and authorizes VA to obtain.  38 
U.S.C.A. § 5103A(b)(1).  However, the duty to assist is not a 
one-way street.  Olsen v. Principi, 3 Vet. App. 480 (1992).  
It is the Veteran's responsibility to present and support his 
claim.  38 U.S.C.A. § 5103.  

In this case, VA obtained or ensured the presence of the 
Veteran's records reflecting his treatment by VA and private 
health care providers since the early 1990's.  VA also 
examined the Veteran to determine extent of impairment due to 
chronic bronchitis.  Finally, the Veteran testified at a 
hearing at the RO before a local hearing officer.  

In sum, the Veteran has been afforded a meaningful 
opportunity to participate in the development of his appeal.  
He has not identified any outstanding evidence which could 
support his claim; and there is no evidence of any VA error 
in notifying or assisting the Veteran that could result in 
prejudice to him or that could otherwise affect the essential 
fairness of the adjudication.  Accordingly, the Board will 
proceed to the merits of the appeal.


Analysis

During a hearing at the RO in May 1995, the Veteran testified 
that the rating for his service-connected bronchitis did not 
adequately reflect the level of impairment caused by that 
disability.  Therefore, he maintained that increased ratings 
were warranted.  

However, after carefully considering the claims in light of 
the record and the applicable law, the Board is of the 
opinion that the preponderance of the evidence is against 
those claims.  Accordingly, the appeal will be denied.  

Disability evaluations are determined by the application of 
VA's Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4 (2008).  

The percentage ratings represent, as far as can practicably 
be determined, the average impairment in earning capacity (in 
civilian occupations) resulting from service-connected 
disability.  38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7. 

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase in 
the level of a service-connected disability is at issue, the 
primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  However, a 
veteran may experience multiple distinct degrees of 
disability that might result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  The following analysis is undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods. 

Chronic bronchitis is rated in accordance with 38 C.F.R. 
§ 4.97, Diagnostic Code 6600.  At the outset of the Veteran's 
claim, a 10 percent rating was warranted for moderate chronic 
bronchitis, characterized by considerable night or morning 
cough, slight dyspnea on exercise, and scattered bilateral 
rales.  A 30 percent rating was warranted for moderately 
severe chronic bronchitis, characterized by a persistent 
cough at intervals throughout the day, considerable 
expectoration, considerable dyspnea on exercise, rales 
throughout chest, and beginning chronic airway obstruction.  
A 60 percent rating was warranted for severe chronic 
bronchitis, characterized by a severe productive cough and 
dyspnea on slight exertion, and pulmonary function tests 
indicative of severe ventilatory impairment.  

Effective October 7, 1996, the rating schedule was revised 
with respect to rating respiratory disorders, including 
chronic bronchitis.  That change is codified at 38 C.F.R. § 
4.97, Diagnostic Code 6600.  

Under the revised diagnostic code, a 10 percent rating is 
warranted for chronic bronchitis manifested by an FEV-1 of 
71 to 80 percent of predicted, or; the ratio of the FEV1 to 
the Forced Vital Capacity (FEV-1/FVC) of 71 to 80 percent of 
predicted, or; the DLCO (SB) of 66 to 80 percent of 
predicted.  A 30 percent rating is warranted for chronic 
bronchitis manifested by an FEV-1 of 56 to 70 percent of 
predicted, or; an FEV-1/FVC of 56 to 70 percent of predicted, 
or; a DLCO (SB) of 55 to 65 percent of predicted.  
A 60 percent rating is warranted for chronic bronchitis 
manifested by an FEV-1 of 40 to 55 percent of predicted, or; 
an 
FEV-1/FVC of 40 to 55 percent of predicted, or; a DLCO (SB) 
of 40 to 55 percent of predicted or; a maximum oxygen 
consumption of 15 to 20 ml/kg/min (with cardiorespiratory 
limit).  

Where a law or regulation changes after the claim has been 
filed, but before the administrative or judicial process has 
been concluded, the version most favorable to the Veteran 
applies, unless Congress provided otherwise or permitted the 
Secretary of VA to do otherwise and the Secretary did so.  
VAOPGCPRECOP 7-03; 69 Fed. Reg. 25, 174, 25,179 (2004).  
Therefore, the Board will evaluate the Veteran's service-
connected chronic bronchitis under both the former and the 
current schedular criteria, keeping in mind that the revised 
criteria may not be applied to any time period before the 
effective date of the change.  VAOPGCPRECOP 3-00, 65 Fed. 
Reg. 33,421, 33,422 (2000).  

The Board provided the Veteran with the new and old 
regulatory criteria, and he has since submitted additional 
evidence and argument.  VA has also adjudicated the claim 
under both sets of criteria and notified the Veteran of the 
outcome.  Therefore, there is no prejudice to the Veteran in 
the Board adjudicating the claim.  Cf. Bernard v. Brown, 4 
Vet. App. 384 (1993).

The claims file contains extensive medical records reflecting 
the Veteran's long history of treatment for multiple 
disorders, primarily by VA but also by 
E. Hughes-Bessett, M.D.  The records, dated prior to 
September17, 2008, such as the reports of VA hospitalization 
in February 1990 and October 1992 and the reports of VA 
examinations performed in February 1992, June 1995, December 
1997, and December 2005, show that the Veteran's chronic 
bronchitis was manifested primarily by a productive cough, 
scattered rales and rhonchi, and complaints of intermittent 
shortness of breath.  He reportedly slept with his head 
propped up on multiple pillows and was treated with an 
inhaler and nebulizer.  On several occasions, such as in July 
2003, February 2004, and March and December 2006, the Veteran 
had acute exacerbations of bronchitis which were treated with 
antibiotics.

Despite the foregoing manifestations, pulmonary function 
tests performed during VA examinations in February 1992, June 
1995, December 1997, as well as those for Dr. Bessett in May 
1995, were consistently normal or near normal.  Although 
those for Dr. Bessett, showed an FEV1/FVC no better than 69 
percent of predicted, that test was conducted prior to the 
1996 regulatory revisions.  Moreover, Dr. Bessett found that 
the Veteran only had a minimal obstructive lung defect and 
mildly impaired diffusing capacity.  She noted that he had 
only a mild response to bronchodilators and characterized the 
Veteran's test performance as poor.  In addition, the 
preponderance of the pulmonary function tests performed prior 
to September 17, 2008, revealed that the Veteran's FEV1, 
FEV1/FVC, and DLCO (SB) were greater than 70 percent of 
predicted.  Finally, there were no findings that the 
Veteran's chronic bronchitis was any more than moderate in 
degree.  Consequently, prior to September 17, 2008, the 
manifestations of the Veteran's chronic bronchitis did not 
meet the schedular criteria for a rating in excess of 
10 percent under the old criteria.  They also failed to meet 
the schedular criteria for a rating in excess of 10 percent 
under the new criteria for the period from October 17, 1996 
through September 16, 2008.  Therefore, an increased rating 
for the term prior to September 17, 2008 is denied.

During a VA pulmonary function testing on September 17, 2008, 
the FEV1 was no worse than 77 percent of predicted.  However, 
the FEV1/FVC was as low as 57 percent of predicted and the 
DLCO (SB) was as low as 67 percent of predicted.  Such 
results met or more nearly reflected a 30 percent rating 
under the revised rating criteria.  Although the Veteran 
contends that he is entitled to a still-higher evaluation, he 
has submitted no competent evidence, reflecting treatment 
since September 17, 2008, to show that his chronic bronchitis 
is manifested by any more than moderately severe impairment.  
Indeed, there is no competent evidence of a severe productive 
cough and dyspnea on slight exertion; pulmonary function 
tests indicative of severe ventilatory impairment; or a 
maximum oxygen consumption of 15 to 20 ml/kg/min (with 
cardiorespiratory limit).  Thus, the Veteran does not meet 
either the old or new criteria for a schedular rating in 
excess of 30 percent, effective September 17, 2008.  
Accordingly, an increased rating is not warranted, and that 
portion of the appeal is also denied.

In arriving at these decisions, the Board has considered the 
possibility of referring this case to the Director of the VA 
Compensation and Pension Service for possible approval of an 
extraschedular rating for the Veteran's service-connected 
chronic bronchitis.  The evidence, however, does not show 
such an exceptional or unusual disability picture, with such 
related factors as marked interference with employment or 
frequent periods of hospitalization for bronchitis, as to 
render impractical the application of the regular schedular 
standards in rating any of those disabilities.  38 C.F.R. 
§ 3.321(b)(1) (2008).  Rather, the record shows that the 
manifestations of that disability are those contemplated by 
the regular schedular standards set forth in the old and new 
criteria.  It must be emphasized that the disability ratings 
are not job specific.  They represent as far as can 
practicably be determined the average impairment in earning 
capacity as a result of diseases or injuries encountered 
incident to military service and their residual conditions in 
civilian occupations.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations of 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1.  Absent competent evidence 
to the contrary, the Board finds no reason for further action 
under 38 C.F.R. § 3.321(b)(1). 

In reaching this decision the Board also considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the appellant's claim, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet.App. 49 (1990).


ORDER

Entitlement to a rating in excess of 10 percent for chronic 
bronchitis, prior to September 17, 2008, is denied.

Entitlement to a rating in excess of 30 percent for chronic 
bronchitis, since September 17, 2008, is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


